DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configurations of claim 14 (and dependent claims 15-20) which each embodiment is claimed; the configuration of claim 2 including all the elements of claim 1 and 2 (and claims 3-5) in combination must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the user mount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the user configuration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the user mount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 claims one pet product but it not discernable if this is a single product or a kit of products meant to be used together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoppman US 2010/0024741 in view of Sullivan US D480843.
Regarding claim 1, Schoppman discloses a pet product, comprising: a leash (Schoppman, Figure 1) comprising a strap, a handle (4) on a proximal end of the leash configured to be grasped by a user, a clasp (9) on a distal end of the leash configured to be releasably coupled to a pet restraint, leash connectors (7, 8) mounted to the leash between handle and the clasp, and the leash connectors extend toward each other; and a plurality of storage units independently operable of each other (28) (Schoppman, ¶0035) comprising storage unit connectors (7, 8) mounted on opposite ends thereof, the storage unit connectors extend in opposite directions from each other, the storage unit connectors are configured to be releasably coupled to respective ones of the leash connectors. Not disclosed is each storage unit comprising a plurality of zippered pouches with each having zippered pouch has a collapsed configuration wherein the zippered pouch is retracted within the storage unit and zipped close, and a deployed configuration wherein the zippered pouch is unzipped open and expanded in volume for storage of another object. Sullivan teaches a leash with a zippered pouch having a collapsed position wherein the pouch is retracted and deployed from the storage unit. 
Regarding claim 6, Schoppman in view of Sullivan further discloses the leash and storage unit comprises a storage-leash connector (7, 8) configured to be releasably coupled to the other of the leash and storage unit.
Regarding claim 10, Schoppman in view of Sullivan further discloses the leash connectors comprise storage unit connectors (7, 8), and the user mount connectors comprises a male or female buckle connector (7, 8).
Regarding claim 11, Schoppman in view of Sullivan further discloses a proximal one of the leash connectors comprises a loop (4), and a distal one of the leash connectors comprises a storage-leash connector (9).
Regarding claim 12, Schoppman in view of Sullivan further discloses the proximal one of the leash connectors comprises a buckle connector (at 7). 

Allowable Subject Matter
Claims 2-5, 7-9, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642